                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
vs.                                                 )      Case No. 17-00391-02-CR-W-GAF
                                                    )
JOSHUA LAKEEM DWAYNE NELSON,                        )
                                                    )
                             Defendant.             )

                                            ORDER

       On June 24, 2020, Defendant appeared pursuant to Fed.R.Crim.P. 11, Local Rule

72.1(b)(1)(J), and 28 U.S.C. § 636 and entered a plea of guilty pursuant to Fed.R.Crim.P.

11(c)(1)(A) and (B) to Count One of the Superseding Indictment charging him with a violation

of 18 U.S.C. §§ 2 and 1951(a), that is, aiding and abetting “Hobbs Act Robbery,” Count Four

charging him with a violation of 18 U.S.C. §§ 2 and 924(c)(1)(A)(ii), that is, in furtherance of,

and during and in relation to, a violent crime, aided and abetted the brandishing of a loaded

firearm, and Count Six charging him with a violation of 18 U.S.C. § 2119(1), that is,

“Carjacking” before United States Magistrate Judge Lajuana M. Counts.

       On June 25, 2020, Judge Counts issued her Report and Recommendation (Doc. #78).

Objections were due on or before July 9, 2020. No objections were filed.

       Upon careful and independent review, this Court finds that defendant’s plea was

knowledgeable and voluntary and that the offenses charged are supported by an independent

basis in fact containing each of the essential elements of such offense. Accordingly, this Court

hereby adopts and incorporates as its own Opinion and Order the Report and Recommendation

of United States Magistrate Judge Lajuana M. Counts.




         Case 4:17-cr-00391-GAF Document 80 Filed 07/10/20 Page 1 of 2
       Accordingly, it is hereby ORDERED that defendant’s plea of guilty is accepted and

defendant is adjudged guilty. The defendant’s sentencing hearing will be scheduled and the

parties notified of the date and time of sentencing.

       SO ORDERED.

                                                       s/ Gary A. Fenner
                                                       GARY A. FENNER, JUDGE
                                                       UNITED STATES DISTRICT COURT

DATED: July 10, 2020




                                                 2

          Case 4:17-cr-00391-GAF Document 80 Filed 07/10/20 Page 2 of 2
